Case 1:19-cv-04650-AJN-SN Document 105-16 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 16
                   Case 1:19-cv-04650-AJN-SN Document 105-16 Filed 03/02/21 Page 2 of 3




               Place the following items in this envelope:
                • Siigned credit carel receipts

                • Refunds

                • Voids                                                   ~/
                                                                        < I7 7




Confidential                                                                              DEF0054121
                        Case 1:19-cv-04650-AJN-SN Document 105-16 Filed 03/02/21 Page 3 of 3

                   4




                                                                                            1 USRGOlC'.17478                    c.'25I5'„,l j2 liia(]Bra


                                                                                                    58th Btt ir 'hl:r:lis(ir;,<, F'1-ih
                                                                                                        'Il/'ICi 2:)' ,' [l,'08 Phl
                                            More 68vlng.
                                                                                                Pa i(] Cl(jt                       hr33. 38
                                     o More doing.'"                                        3 - St()l'E S(lppl ia!'


                     980 3RD AVE NEW YORK, NY 10022 '
                MANAGER ASHIM C'
                               ,HANDA PH¹' (212l888-1512
                                      11/10/19 06:43 PM
               6177 00010' 06105
               CASHIER,SIMBIAT
                                                          4 97
               037000977940 FBRZAHAT WIN <A>
                   FEBREZE AIR HAWAIIAN ALOHA~2X8.80Z   "'3.)47 ''
                                                              ' '




               071121363107 HS FIK <A>
                    HOT SHOT FLYING INSECT
                                        <A> KILLER 150Z
                                                                    '


                                                                        -




               039800132291 ENR RC FL
                    WR'RECHAPGEABLE FLASHLIGHT ' 21.94
                                        '
                                                          '




                  . 2114.97
                                                    ,': 3 0 . 38,
                                  SUBTOTAL
                                  SALES:TAX                2.70
                                            '''"- ;
                                       'TOTAL                                     $33;08                                                ' An(ier spn
                                                                                                                                17t:C~50I.,
                                                                                              1 USRG01017478
                XXXXXXXXXXXX41'43 DEBIT                                     ':USD$ 33.08'
                                                                    '                                  58th Rtrrrr tir(lr pp l F i flh
                AUTH CODE 161074-                                               US DEBIT.                    'l". j"2/ ..'i''8 4',2-'i Phi
                AID A0000000980840               .



                                                     'I




                                                                                                  Paid Out
                                                                                               17 — Digital Tip

                          6177 10 06105 11/10/2019 2993
                       RETURN POLICY.DEFINITIONS
                     POLICY ID DAYS POLICY     EXPIRES ON
                                           02/08/2020
                   A     1    , 90



                                                          >
                  Take a shoyt-'sur'vey""for=' a- chance TO WIN
                           A,.$5,000 HOME DEPOT GIFT CARD
                                -
                                    -Opine en espanol
                               ,www:homedepot;corn/survey~
                              , 1Jser ID: H88 186~   76 =12 09
                               — PASSWO RD:--:-19560 12499

                       Entries-must be completed within 14 days
                         of purchase. En'r   J-ants must be 18 or
                        o lder t o ent er . ,Sie complete rules on
                            website. No purchase necessary.

                                             I




Confidential                                                                                                                                          DEF0054123
